Title: From James Madison to William Eustis, 20 August 1811
From: Madison, James
To: Eustis, William


          
            Dear Sir
            Montpelier Aug. 20. 1811
          
          I have recd. yours of the 13th. I am glad to learn that you are so well satisfied with the ⟨present⟩ state of the armories; and that an inconveniency to the U.S. can be relieved by so seasonable a measure as that of distributing arms to the States. It is particularly agreeable also that the important works for the defence of N.Y. are so near their completion. Will it not be well to institute without delay reports of the state of all our fortifications, which with every other information of our military & Defensive situation, ought to be at hand on the meeting of Congress? I flatter my self that the communication will not diminish confidence at home, nor respect abroad. The object of the Osages & Choctaws justifies the allowance of their proposed visit, tho’ not in itself desireable. Mrs. M. joins in best respects to Mrs. Eustis; and in the pleasure afforded by the prospect of soon welcoming you both at our Abode. Accept my esteem & respect
          
            James Madison
          
         